The majority opinion holds the information to be bad because (1) it did not set up facts sufficient to inform the appellant in what manner the state would attempt to prove that he dealt in slot machines; and (2) it is duplicitous and fatally indefinite.
(1) The information, in count one, for example, alleged that the defendant "did deal in and lease to the Houghs Creamery . . . in the city of Seattle . . . a slot machine." This follows the language of the statute. *Page 499 
That is sufficient to inform him of the act charged and sustain a claim of former jeopardy if prosecuted again for the same offense.
"It is undoubtedly the rule in this jurisdiction that it is sufficient, in charging a crime, to follow the language of the statute, where such crime is there defined and the language used is sufficient to apprise the accused, with reasonable certainty, of the nature of the accusation, so that he may be able to avail himself of his acquittal or conviction as a protection against further prosecutions for the same offense. State v. Ryan,34 Wn. 597, 76 P. 90; State v. Martin, 94 Wn. 313,162 P. 356; State v. Richter, 95 Wn. 544, 164 P. 250." State v.Randall, 107 Wn. 695, 182 P. 575.
(2) I have no quarrel with Seattle v. Molin, supra. It is not in point in the instant case. It alleged not only five distinct and separate ways in which the offense was committed, but they were inconsistent with each other, as for instance, (a) manufacturing and (b) buying the same identical liquor. This was properly held to be duplicitous.
In the case at bar, the information alleges the defendant "did deal in and lease" the slot machine. I think the term "deal in"
obviously includes the term "lease." It is therefore neither inconsistent, different, or duplicitous.
The judgment should be affirmed. *Page 500